FILE COPY



       Ex Parte Ricardo
       DeleonAppellant/s




                                 Fourth Court of Appeals
                                         San Antonio, Texas
                                               February 25, 2014

                                             No. 04-14-00127-CV

                                      EX PARTE Ricardo DELEON

                                    Original Habeas Corpus Proceeding1

                                                    ORDER

Sitting:         Catherine Stone, Chief Justice
                 Sandee Bryan Marion, Justice
                 Patricia O. Alvarez, Justice

        On February 21, 2014, relator filed an original pro se petition for writ of habeas corpus.
The court has considered relator’s petition and is of the opinion that relator is not entitled to the
relief sought. Accordingly, the petition for writ of habeas corpus is DENIED. See TEX. R. APP. P.
52.8(a). The court’s opinion will issue at a later date.

           It is so ORDERED on February 25th, 2014.


                                                                       _____________________________
                                                                       Sandee Bryan Marion, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 25th day of February, 2014.



                                                                       _____________________________
                                                                       Keith E. Hottle
                                                                       Clerk of Court




1 This proceeding arises out of Cause No. 2003EM504909, styled In the Interest of R.D. IV, et al., Children, pending
in the 73rd Judicial District Court, Bexar County, Texas, the Honorable Jim Rausch presiding.